DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                                NO.
12-08-00049-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
ARBIE DEAN CHOICE,     §                      APPEAL
FROM THE 321ST
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
ALTHEA
LACY CHOICE,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                  
                                         
MEMORANDUM
OPINION
PER
CURIAM
            Appellant Arbie Dean Choice has filed a motion to dismiss
this appeal.  In his motion, Choice
states that he does not wish to pursue this appeal.  Because Choice has met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted,
and the appeal is dismissed.
            Opinion delivered March 26, 2008.
            Panel consisted of Worthen, C.J., Griffith, J., and Hoyle,
J.
 
 
 
 
 
 
 
(PUBLISH)